EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Gostowski on 2/17/2021.

The application has been amended as follows: 

Claim 24 has been rewritten as:
--A temporary flexible pavement marker comprising: 
	a base configured for mounting to a road surface;
	a stand flexibly extending substantially perpendicularly from the base, the stand comprising a substantially planar surface, the stand having a planar reflective portion, and a planar non-reflective portion extending from the base to the reflective portion; and 
	a protective shield including a bottom surface, the protective shield extending a protective shield width from the end of the stand, said bottom surface angled downwards towards the ground when said base is mounted on said road surface, the protective shield being configured to substantially shield the reflective portion from fluid road treatment material when the fluid road treatment material is sprayed down from above the protective shield toward the road surface or base.--

Claim 30 has been rewritten as:
--A temporary flexible pavement marker comprising: 

	a stand flexibly extending substantially perpendicularly from the base, the stand having a reflective portion;  
	a protective shield including a bottom surface, the protective shield extending a protective shield width from the end of the stand, said bottom surface angled downwards towards the ground when said base is mounted on said road surface, the protective shield being configured to substantially shield the reflective portion from being obscured by fluid material sprayed down from above the protective shield toward the road surface or base;
	a protective rib extending a protective rib width from the stand below the reflective portion, the protective rib width being shorter than the protective shield width, and the protective rib being configured to substantially shield the reflective portion from spray backsplash of the fluid material from the road surface or base.--

Claim 34 has been rewritten as:
--The temporary flexible pavement marker of claim 30, said bottom surface angled downwards to form an acute angle with said stand.--

Claim 36 has been rewritten as:
--A method of constructing or repairing a road comprising affixing a temporary flexible pavement marker to the road to delineate traffic lanes wherein the temporary pavement marker comprises a base configured for mounting to a road surface, a stand flexibly extending substantially perpendicularly from the base, and a protective shield, the protective shield including a bottom surface and extending a protective shield width from the end of the stand, the bottom surface angled downwards towards the ground when said base is mounted on a road surface, and wherein at least part of the stand is reflective 

	
	
		Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819.  The examiner can normally be reached on M-F generally 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/KATHERINE J CHU/Examiner, Art Unit 3671